



OpenNMS ASSIGNMENT AGREEMENT
This OpenNMS Assignment Agreement (this “Agreement”), dated as of July 22, 2020,
is by and between Cambridge Equities, LP, a Delaware limited partnership
(“Cambridge), and NantHealth, Inc., a Delaware corporation (“NantHealth”).
Cambridge and NantHealth are each sometimes referred to herein as a “Party” and
collectively as “Parties.”
RECITALS
WHEREAS, Cambridge, The OpenNMS Group, Inc., a North Carolina corporation (the
“Company”) and certain of the shareholders of the Company (the “Shareholders”)
entered into a Common Stock Purchase Agreement (the “Purchase Agreement”)
pursuant to which Cambridge purchased from the Shareholders an aggregate of
1,770,907 shares of the Company’s common stock (representing approximately 88%
of the outstanding equity interests in the Company) (the “Initial Shares”) for
an aggregate purchase price of $4,073,086.10.
WHEREAS, following the closing of the Purchase Agreement, three existing
Shareholders, David Hustace, an individual (“David”), Tarus Balog, an individual
(“Tarus”), and Jesse White (“Jesse” and, together with David and Tarus, the
“Founders”)), collectively retained approximately 12% of the outstanding equity
interests in the Company (with each of David and Tarus retaining 100,619 shares
of the Company’s common stock and Jesse retaining 40,247 shares of the Company’s
common stock).
WHEREAS, in connection with the Purchase Agreement, Cambridge, the Company,
David, Tarus and Jesse entered into a Right of First Refusal and Co-Sale
Agreement dated November 1, 2019 (the “ROFR Agreement”).
WHEREAS, there are two currently outstanding Promissory Notes executed by the
Company in favor of Cambridge (the “Cambridge Notes”), the first dated
November 1, 2019 with an outstanding balance of $1,317,990.96 and the second
dated July 16, 2020 with an outstanding balance $186,000.
WHEREAS, the Company, Cambridge and the Founders agreed to convert, and have
converted, all outstanding principal and accrued interest under the Cambridge
Notes into 653,909 shares of common stock of the Company (the “Additional
Shares” and, together with the Initial Shares, the “Shares”) in full
satisfaction and repayment of the Notes.





--------------------------------------------------------------------------------





WHEREAS, Cambridge desires to assign, and NantHealth desires to assume, the
Shares and all of its rights and obligations under the Purchase Agreement and
the ROFR Agreement in exchange for $5,577,077.06 in immediately available funds
(i.e., the amount paid by Cambridge for the Initial Shares without any markup or
premium plus the value of the Cambridge Notes, without markup or premium, that
were converted into the Additional Shares) on the terms and conditions set forth
herein.
WHEREAS, W. H. Carlson of WHC & Associates has opined that the price for the
Shares is fair and the Special Committee has approved the transactions
contemplated by this Agreement.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
1.Assignment of Shares. Cambridge hereby conveys, assigns, transfers and
delivers to NantHealth all of Cambridge’s right, title and interest in, to and
under the Shares.
2.    Assignment of Purchase Agreement. Cambridge hereby conveys, assigns,
transfers and delivers to NantHealth all of Cambridge’s rights and obligations
under the Purchase Agreement.
3.    Assignment of ROFR Agreement. Cambridge hereby conveys, assigns, transfers
and delivers to NantHealth all of Cambridge’s rights and obligations under the
ROFR Agreement.
4.    Payment; Deliverables.
4.1    In consideration for the Shares and the transactions contemplated hereby,
NantHealth hereby pays Cambridge $5,577,077.06 in immediately available funds.
4.2    Cambridge will deliver to NantHealth certificate(s) representing the
Shares, duly endorsed (or accompanied by duly executed powers).
5.    Cambridge Representations and Warranties. Cambridge represents and
warrants to NantHealth that: (a) it is duly organized and existing in good
standing as a limited partnership under the laws of the State of Delaware and
that it has full power and authority to execute and deliver, and to perform all
of its obligations under, this Agreement; (b) the execution, delivery and
performance of this Agreement has been authorized by all necessary limited
partnership action, and does not and will not: (i) violate or conflict with any
law, rule, regulation, order, writ, judgment, injunction, decree, determination,
award, contract, agreement or understanding presently in effect applicable to
Cambridge or (ii) require any authorization, consent, approval, license,
exemption by or from, or filing or registration with, any court, executive or
legislative body, governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (c) this Agreement constitutes a legal,
valid and binding obligation of Cambridge enforceable against Cambridge in
accordance with its terms; and (d) Cambridge has good title to and is the sole
owner of all of the Shares, free and clear of all liens, charges and any
encumbrances of any kind whatsoever (and NantHealth will receive good title to
the Shares, free and clear of all liens, charges and any encumbrances of any
kind whatsoever).
6.    NantHealth Representations and Warranties. NantHealth represents and
warrants to Cambridge that: (a) it is duly organized and existing in good
standing as a corporation under the laws of the State of Delaware and that it
has full power and authority to execute and deliver, and to perform all of its
obligations under, this Agreement; (b) the execution, delivery and performance
of this Agreement has been authorized by all necessary corporate action, and
does not and will not: (i) violate or conflict with


- 2 -    



--------------------------------------------------------------------------------





any law, rule, regulation, order, writ, judgment, injunction, decree,
determination, award, contract, agreement or understanding presently in effect
applicable to NantHealth or (ii) require any authorization, consent, approval,
license, exemption by or from, or filing or registration with, any court,
executive or legislative body, governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign; and (c) this Agreement
constitutes a legal, valid and binding obligation of NantHealth enforceable
against NantHealth in accordance with its terms.
7.    Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
the other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.
8.    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
9.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws, provisions or rules that would cause the application
of laws of any jurisdiction other than the State of Delaware.
10.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
11.    Enforcement. Each Party hereto acknowledges that money damages may not be
an adequate remedy in the event of a breach of this Agreement or that any of the
covenants or agreements in this Agreement are not performed by the Parties in
accordance with its terms, and it is therefore agreed that in addition to and
without limiting any other remedy or right each Party may have, each Party may
have the right to an injunction, temporary restraining order or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically the terms and provisions hereof.
12.    Integration; Entire Agreement. This Agreement and the documents referred
to herein or delivered pursuant hereto contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof and thereof other than those expressly set forth
herein and therein. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, that may have related to the subject matter hereof in any way.




- 3 -    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the date first written above.
CAMBRIDGE EQUITIES, LP
By: MP13 Ventures, LLC, its general partner
NANTHEALTH, INC.
 
 
By: /s/ C. Kenworthy
By: /s/ Bob Petrou
Name: C. Kenworthy
Name: Bob Petrou
Title: Manager
Title: Chief Financial Officer






